United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 14, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-50368
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

VICTORIANO MURILLO-LOPEZ,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. 7:02-CR-87-ALL
                        --------------------

Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Victoriano Murillo-Lopez on

direct appeal has filed a motion for leave to withdraw and a

brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Murillo-Lopez has not filed a response.   Our independent review

of the brief and the record discloses no nonfrivolous issue for

appeal.   Accordingly, the motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.